DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the following communications: the Amendment filed 7/23/2021.
Claims 16-24 are pending. Claims 1-15 are cancelled. Claim 16 is independent.
Response to Arguments
Applicants’ arguments and amendments, filed 7/23/2021, with respect to 112 and Prior Art Rejections, as indicated in line numbers 2-4 of the office action mailed 4/23/2021, have been fully considered and are persuasive.  The rejections have been withdrawn, and independent claim 16 is allowed as noted below in the section “Allowable Subject Matter”.
Allowable Subject Matter
Claims 16-24 are allowed.
Regarding independent claim 16, the claim is allowed, because the prior art of record including Fujii, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “a second back insulating layer formed in direct contact with the first back insulating layer and having a back surface away from the first back insulating layer; wherein the second back insulating layer includes an insulating material different from the first back insulating layer” and “a substrate through hole penetrating through the second back insulating layer”.
Claims 17-24 are allowed as being dependent on allowed claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAY C CHANG/
Primary Examiner, Art Unit 2895